Citation Nr: 0502999	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  94-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
metatarsalgia, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 RO rating decision that 
awarded a 10 percent disability rating for the veteran's 
bilateral metatarsalgia, and from a March 1996 RO rating 
decision that denied the veteran's claim of entitlement to 
TDIU.

The issue of entitlement to an increased rating for bilateral 
metatarsalgia was previously before the Board multiple times.  
In its July 1997 remand for additional development, the Board 
construed a September 1996 statement from the veteran as a 
notice of disagreement with the March 1996 RO rating decision 
that denied the veteran's claim of entitlement to TDIU, and 
instructed the RO to issue to the veteran a statement of the 
case (SOC) regarding the issue of entitlement to TDIU.  

The July 1997 Board remand also found that an issue of 
entitlement to service connection for pes planus was 
inextricably intertwined with the issue of entitlement to an 
increased rating for bilateral metatarsalgia, and instructed 
the RO to consider the issue of entitlement to service 
connection for pes planus as a condition precedent to 
assigning a disability evaluation based on the feet.  Service 
connection for pes planus was subsequently granted in a May 
2003 decision by the Board.  In a November 2003 rating 
decision, the RO assigned a non-compensable rating for pes 
planus.  

At the time of its May 2003 decision granting service 
connection for pes planus, the Board again remanded the 
issues of entitlement to an increased rating for bilateral 
metatarsalgia and entitlement to service connection for TDIU, 
for additional development.  Specifically, the RO was to have 
the veteran identify and obtain, with RO assistance if 
necessary, records relied on by the Social Security 
Administration (SSA) in awarding the veteran Supplemental 
Security Income (SSI), and records relied on by state 
agencies pertinent to any claims filed with them.  On remand, 
the RO was also to afford the veteran a VA examination to 
determine the severity of the veteran's pes planus, bilateral 
metatarsalgia, and right knee chondromalacia, and their 
combined effect on the veteran's employability.  


FINDINGS OF FACT

1.  The veteran 's bilateral metatarsalgia is currently 
manifested by subjective complaints of pain; medical findings 
reveal no objective abnormality of the feet. 

2.  The veteran's service-connected disabilities are not of 
such severity that they combine to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral metatarsalgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5279 (2004).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted on the title page, the veteran claims he is entitled 
to an increased evaluation for bilateral metatarsalgia, 
currently evaluated as 10 percent disabling, and for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  In addition to being 
service-connected for metatarsalgia, the veteran is currently 
service-connected for chondromalacia of the right knee and 
for bilateral pes planus, both evaluated as non-compensably 
disabling.  

The veteran claims that his physical ailments originated with 
a fall from a helicopter while on active duty in Panama.  The 
veteran's service medical records (SMRs) do not record a 
helicopter-related incident, but do show a medical evacuation 
from Panama for evaluation at the Walter Reed Army Medical 
Center (WRAMC).  A treatment note from WRAMC dated in April 
1980 notes that the veteran was seen by podiatry, the pain 
clinic, and psychiatry.  The veteran was diagnosed with 
metatarsalgia.  The treatment note shows that alleged pain 
was not proportional to clinical findings, and suggested that 
the veteran's problems were psychogenic in nature rather than 
an acute orthopedic problem.  As an example, the treatment 
note indicates that the care-providers numbed the veteran's 
foot, yet the veteran still complained of pain. 

At a January 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that after service he worked as 
a bricklayer, but had not worked since about 1995 or 1996 
because he couldn't perform his duties because of his feet.  
In addition to problems with his feet, he also complained of 
problems with his lower back, chest, ankles, hands, and 
dental problems.  The veteran has also been evaluated for 
symptoms of depression, as evidenced by a June 1995 screening 
evaluation given by D.K., Ph.D., licensed psychologist, and 
July 2003 treatment records from the VA Medical Center (VAMC) 
in Augusta, Georgia.  The record shows ongoing treatment for 
bilateral foot disability for many years.  He has been issued 
and has used specialty shoes and orthotics to support his 
arches and relieve pain.  

The veteran's most recent medical evaluation was completed in 
May 2004 at VAMC Charleston, South Carolina.  The examiner 
noted that the veteran was wearing braces on the third, 
fourth, and fifth fingers of each hand, the left shoulder, 
and both ankles, with no braces on the knees.  The veteran 
stated that he could normally walk one to two blocks with a 
cane, but that he has been told by his orthopedist to avoid 
any weight bearing, and was therefore in a wheelchair for the 
examination, and was unwilling to stand to demonstrate his 
gait.  The veteran's finger braces were said to prevent him 
from performing most activities of daily living (ADL) 
including dressing himself and bathroom activities, for which 
he gets help from his wife.  The examiner noted that "the 
limitations on his ADLs are definitely limited to his hands, 
not to his knees or feet."  The veteran reported to the 
examiner that he had not worked for the last six years due to 
a combination of all of his complaints of physical ailments.  
The veteran reported that he experienced pain all day, every 
day, in both knees and both ankles, and that he uses some 
unspecified pain medication as well as anti-inflammatory 
medication on a daily basis, which provide him partial relief 
from his pain.  

On examination, the examiner reported that both knees 
appeared and felt fully normal without any redness, swelling, 
or deformity of either joint.  When asked to move the joints 
he hesitated at least 15 seconds without any palpable muscle 
activity, explaining that he needed to take time to "psych 
up his mind" before moving either of these joints.  The 
examiner noted "somewhat exaggerated" grimacing when 
testing flexion and extension of both knees.  

Both ankles appeared fully normal without any redness, 
swelling, or deformity.  The veteran complained of pain on 
dorsiflexion and on palpation of the ankles, but not of the 
feet.  The pain was assessed to be in the medial malleolar 
and Achilles tendon area as opposed to the lower part of the 
ankle joint or in the foot itself.  Both feet had visible and 
palpable arches and were "definitely not totally flat."  
Achilles tendon alignment was approximately normal, though 
evaluation was incomplete because the veteran was unwilling 
to get out of his wheelchair and put weight on the feet to 
demonstrate gait or ankle alignment.  The veteran was wearing 
very old athletic type shoes with over-worn soles that did 
not show any abnormal wear pattern.  There was no pain on 
palpation.  

X-rays were taken of the knees, ankles, and feet.  They 
showed mild osteoarthritis of the left knee, particularly in 
the lateral compartment.  Hammertoe deformities were seen 
diffusely and bilaterally.  The x-rays were otherwise 
unremarkable.  The examiner noted that earlier x-rays, taken 
in January 2002, were normal except for an old avulsion 
injury involving the medial collateral ligament of the left 
knee.

The examiner noted that the only objectively demonstrated 
abnormalities of any kind of the joints examined were the 
veteran's slightly reduced range of motion of both the knees 
and the ankles, all of which are highly subject to effort and 
motivation factors.  There were no purely objective 
abnormalities except for very minimal anterior crepitance in 
both knees.  This fact, combined with the examiner's 
perception of exaggerated pain responses, led the examiner to 
the conclusion that the veteran's complaints were 
significantly out of proportion to any abnormal clinical 
findings.  The veteran could not provide the names of his 
medications, nor the dosages.  The veteran reported that his 
symptoms were constant, and unaffected by flare ups or 
repetitive use.

The examiner summarized that there was no clinical evidence 
to support a judgment of significant disability related to 
the veteran's lower extremity joints.  The veteran's feet 
were found to not be totally flat.  The examiner noted that 
the term "foot pain" is not a proper diagnosis, and that 
there was no objective abnormality of either the feet or the 
ankles to support any objective diagnosis.  The examiner 
concluded that, in his medical opinion, the veteran should 
not be considered disabled or unemployable relative to the 
lower extremity joints.  

II.  Analysis

A.  Metatarsalgia

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The only schedular rating available in the case of 
metatarsalgia is 10 percent, whether the disability is 
unilateral or bilateral.  As noted above, the veteran is 
currently rated as 10 percent disabled for bilateral 
metatarsalgia.  Thus, a higher evaluation is not available 
under Diagnostic Code 5279.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279.  

Metatarsalgia is a cramping, burning pain below and between 
the metatarsal bones where they join the toe bones.  Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995), citing WEBSTER'S MEDICAL 
DESK DICTIONARY 430 (1986).  As the May 2004 VA examiner noted, 
the term "foot pain" is not a diagnosis in and of itself.  
The only other evidence of record of an underlying disability 
of the feet is the service-connected pes planus.  Pain is 
both the essence of a diagnosis of metatarsalgia, and a 
component of pes planus.  To evaluate both metatarsalgia and 
pes planus based on pain would violate the rule against 
pyramiding contained in 38 C.F.R. § 4.14.  Nevertheless, 
consideration may be given to whether the veteran's bilateral 
metatarsalgia is so disabling as to warrant an extraschedular 
evaluation.  

Although the veteran has described his foot pain as being 
significant, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that metatarsalgia has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the pain 
coincident with this disability can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board finds no basis for extraschedular consideration.  
In other words, nothing in the record suggests that the 
veteran's symptoms are more severe than contemplated by the 
definition of metatarsalgia itself (cramping, burning pain), 
which is in turn specifically addressed by the 10 percent 
rating.  See Tedeschi, supra.  Throughout the record, 
examiners have reported evidence of the veteran exaggerating 
his symptoms.  Even at the May 2004 VA examination, the 
examiner could find no objective abnormality to explain the 
veteran's complaints.  This strongly suggests that the 
veteran's metatarsalgia is not of an unusual character so as 
to justify consideration of an evaluation outside what is 
specifically contemplated by the rating schedule itself.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating.  

B.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history, and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities.  Here, the 
veteran's disability ratings for bilateral metatarsalgia, 
bilateral pes planus, and chondromalacia of the right knee 
combine for a total rating of 10 percent, which does not meet 
the minimum requirements for consideration under 38 C.F.R. § 
4.16(a).  See also 38 C.F.R. §§ 4.25, 4.26 (2004).  
Additionally, the Board does not find a basis for finding 
that a higher combined rating is warranted.  As noted above, 
a rating greater than 10 percent for metatarsalgia is not 
warranted.  The May 2004 VA examiner also noted that the only 
objectively demonstrated abnormality of any kind of the 
joints of the lower extremities was the veteran's reduced 
range of motion of both knees and ankles, all of which were 
affected by effort and motivation factors.  There were no 
purely objective abnormalities of the lower extremities 
except for very minimal anterior crepitance in both knees.  
The examiner noted that the veteran's shoes were over-worn, 
but did not show any abnormal wear pattern.  The examiner's 
medical opinion was that there was no clinical evidence to 
support a judgment of significant disability related to the 
veteran's lower extremity joints.  Further, the examiner 
noted that the limitations of the veteran's ADLs are limited 
to his hands, not to his service-connected knee or feet.  
Further, the veteran reported to the examiner that he had not 
worked for the last six years due to a combination of all his 
complaints of physical ailments, not just his service-
connected disabilities.  

Additionally, there was no report of swelling or callosities 
due to pes planus, or pain on manipulation, such as might 
warrant a higher combined evaluation for application of 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).  Consequently, for the reasons enumerated above, the 
veteran does not meet the requirements of 38 C.F.R. 
§ 4.16(a).  

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture as would render the veteran unable to 
secure and follow a substantially gainful occupation.  The 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities have resulted in 
hospitalization or other debilitation such that he could not 
follow gainful employment.  Having considered the effects of 
all service-connected disabilities-the metatarsalgia, pes 
planus, and right knee chondromalacia-the May 2004 examiner 
concluded that the veteran should not be considered either 
disabled or unemployable.  There is little evidence to 
contradict this conclusion.  In fact, as noted in the factual 
background section above, there has been little evidence 
since the veteran's period of military service to suggest 
that the veteran experiences disabling symptoms due to his 
service-connected disabilities only.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for TDIU.


III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and at least six supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews.  The text of the relevant portions of the VA 
regulations were provided in an SSOC issued in November 2003.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs, and obtained and incorporated 
into the record the VA and private treatment records 
discussed above.  The veteran has been afforded at least 
three VA medical examinations in connection with these 
claims, as well as Board hearings.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to an increased rating for bilateral 
metatarsalgia is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


